Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/17/2021.  In the Amendment, Applicant amended claims 1 and 11.  As necessitated by the Amendment, Examiner hereby respectfully withdraws the rejection to claims 35 U.S.C § 101 rejections to claims 1-20 on the ground of nonstatutory double patenting as being unpatented over claims 1-15 of U.S Patent No. 10,592350.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-4, 6-14 and 16-20 (renumbered 1-18) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Josephine Paltin (client’s representative, Reg. No. 62,587) at the telephone number (732) 856-7984 on 1/26/2022 with regards to the claims’ formality and suggested the applicant to clarify the claim language and incorporate the dependent claim 5 into claim 1, and into the other independent claim 11 so that it was to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 5  and 15 is canceled.
Claims xxx have been amended as follows:

1.	(Currently Amended) A method 
downloading data blocks from a snapshot of a virtual-disk file associated with a virtual machine, wherein the snapshot is hosted by a cloud-based account,
wherein the downloading is performed page-by-page into a cache storage area of a first computing device that comprises one or more hardware processors, and
wherein the cache storage area is divided into pages sized to match a page-size of the cloud-based account;
when a given page in the cache storage area receives one or more data blocks downloaded from the snapshot, updating a list to indicate that the given page is most-recently used;
processing, page-by-page, at the first computing device, the downloaded pages from the cache storage area, resulting in respective backed up pages;
if no more pages of data blocks remain to be downloaded from the snapshot, and one or more pages in the cache storage area have not been processed into respective backed up pages, processing the one or more unprocessed pages in the cache storage area resulting in respective backed up pages; 
storing each backed up page successively into a backup copy of the virtual-disk file, to complete a backup-from-cloud operation for the virtual machine without first downloading the snapshot of the virtual-disk file in its entirety to the first computing device from the cloud-based account; and
wherein a pseudo-disk driver executing on the first computing device presents a file system comprising the cache storage area as a local mass-data storage location for the virtual-disk file and performs the page-by-page from the snapshot of the virtual-disk file; and 
wherein a storage capacity of the cache storage area is less than a capacity needed to store the snapshot of the virtual-disk file in its entirety.

3.	(Original) The method of claim 1, wherein the backup-from-cloud operation for the virtual machine is completed by using the cache storage area without first downloading the virtual-disk file in its entirety to the first computing device and without using mass storage resources at the first computing device.
4.	(Original) The method of claim 1, wherein the backup-from-cloud operation for the virtual machine is completed by using the cache storage area without first downloading the snapshot of the virtual-disk file in its entirety to the first computing device and without using mass storage resources at the first computing device.
5.	(Canceled)
6.	(Currently Amended) The method of claim 1, wherein the downloading page-by-page is based on anticipating a next page of data blocks to be downloaded to the cache storage area without the first computing device being so instructed by a storage manager that manages the backup-from-cloud operation for the virtual machine.
7.	(Currently Amended) The method of claim 1, wherein the downloading page-by-page is based on anticipating a next page of data blocks to be downloaded to the cache storage area before a read request is issued for the next page of data blocks.
8.	(Currently Amended) The method of claim 1 further comprising:
tracking whether each page in the cache storage area has been read for [[the]] processing  into a respective backed up page.
9.	(Currently Amended) The method of claim 1 


wherein the list is maintained by the first computing device.
10.	(Currently Amended) The method of claim 1 further comprising:
based on tracking whether an other given page in the cache storage area has been read for [[the]] processing into a respective backed up page,
reusing the other given page snapshot.

11.	(Currently Amended) A method 
executing a pseudo-disk driver on a first computing device comprising one or more hardware processors,
wherein the pseudo-disk driver presents a file system comprising a cache storage area as a local mass-data storage location for data of [[the]] a virtual machine that is to be backed up,
wherein the data of the virtual machine is stored in a virtual-disk file associated with the virtual machine, wherein the virtual-disk file is hosted by a cloud-based account;
by the pseudo-disk driver, downloading data blocks from a snapshot of the virtual-disk file, 
wherein the snapshot is hosted by the cloud-based account,

wherein the cache storage area is divided into pages sized to match a page-size of the cloud-based account;
tracking that a given page in the cache storage area is most-recently used when the given page receives one or more data blocks downloaded from the snapshot;
at the first computing device, processing the downloaded pages from the cache storage area, resulting in respective backed up pages;
if no more pages of data blocks remain to be downloaded from the snapshot, and one or more pages in the cache storage area have not been processed into respective backed up pages, processing the one or more unprocessed pages in the cache storage area into respective backed up pages; 
to complete a backup-from-cloud operation for the virtual machine, storing each backed up page successively into a backup copy of the virtual-disk file, without first downloading the snapshot of the virtual-disk file in its entirety to the first computing device from the cloud-based account; and
wherein a storage capacity of the cache storage area is less than a capacity needed to store the snapshot of the virtual-disk file in its entirety.
12.	(Original) The method of claim 11, wherein the backup copy is in a secondary data format and wherein the virtual-disk file is in a primary data format accessible by the virtual machine in the cloud-based account.

14.	(Original) The method of claim 11, wherein the backup-from-cloud operation for the virtual machine is completed by using the cache storage area without first downloading the snapshot of the virtual-disk file in its entirety to the first computing device and without using mass storage resources at the first computing device.
15.	(Canceled) 
16.	(Currently Amended) The method of claim 11, wherein the downloading page-by-page is based on anticipating a next page of data blocks to be downloaded to the cache storage area without the first computing device being so instructed by a storage manager that manages the backup-from-cloud operation for the virtual machine.
17.	(Currently Amended) The method of claim 11, wherein the downloading page-by-page is based on anticipating a next page of data blocks to be downloaded to the cache storage area before a read request is issued for the next page of data blocks.
18.	(Currently Amended) The method of claim 11 further comprising:
tracking whether each page in the cache storage area has been read for [[the]] processing into a respective backed up page.
19.	(Currently Amended) The method of claim 11 

wherein the tracking that the given page in the cache storage area is most-recently used comprises updating a list associated with the cache storage area.
20.	(Currently Amended) The method of claim 11 further comprising:
based on tracking whether an other given page in the cache storage area has been read for  into a respective backed up page,
reusing the other given page snapshot.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Office Action dated 10/25/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Yellapragada et al. (US PGPUB 2013/0219069, hereinafter Yellapragada) in view of Kottomtharayil et al. (US PGPUB 2014/0196038, hereinafter Kottomtharayil). 
	The invention is directed: Upload and backup/restore from cloud operation for a virtual machine, wherein backup/restore to cloud operation are performed without having to write whole restored virtual disk files to a proxy server before the virtual disk data beings uploading to cloud. Backup/restored data blocks from a backup source are locally cached, stated for efficiency and asynchronously upload to the cloud page by page without tapping mass storages resources on the proxy.

Yellapragada et al. (US PGPUB 2013/0219069, hereinafter Yellapragada) in view of Kottomtharayil et al. (US PGPUB 2014/0196038, hereinafter Kottomtharayil) are generally directed to various aspect of method for recovery point or snapshot of a virtual machine (VM) is a point in time copy of the virtual machine and managing backup of a primary storage system to a secondary storage system can be complicated and require significant resources due at least in part to the proliferation of virtual machines.
However, none of Yellapragada and Kottomtharayil teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 11. For examples, it failed to teach the combination of “divide into pages sized to match a page size of the cloud based account and processing, page-by-page, at the first computing device, the downloaded pages from the cache storage area, resulting in respective backed up pages; if no more pages of data blocks remain to be downloaded from the snapshot, and one or more pages in the cache storage area have not been processed into respective backed up pages, processing the one or more unprocessed pages in the cache storage area resulting in respective backed up pages; storing each backed up page successively into a backup copy of the virtual-disk file, to complete a backup-from-cloud operation for the virtual machine without first downloading the snapshot of the virtual-disk file in its entirety to the first computing device from the cloud-based account; and wherein a pseudo-disk driver executing on the first computing device presents a file system comprising the cache storage area as a local mass-data storage location for the virtual-disk file and performs the downloading page-by-page from the snapshot of the virtual-disk file”.
 	
This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163